Citation Nr: 0501440	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1998, for the award of a 10 percent evaluation for a service-
connected sinus disability, to include on the basis of clear 
and unmistakable error (CUE) and/or difference of opinion.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
April 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision, in which the RO 
increased the veteran's disability rating for service-
connected sinus disability from zero percent (noncompensable) 
to 10 percent, effective February 19, 1998.  In March 2000, 
the veteran filed a notice of disagreement (NOD) with the 
effective date assigned for the 10 percent award, claimed CUE 
in the February 2, 1989, rating decision that initially 
granted service connection and assigned a noncompensable 
rating for the sinus .  The RO issued a statement of case 
(SOC) in June 2000, which reflects considerations of the 
veteran's contentions, to include the claim of CUE.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2000.  

In September 2002, the Board remanded the veteran's claim to 
the RO to have the veteran scheduled for a requested hearing.  
In March 2003, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In July 2003, the Board again remanded the veteran's claim to 
the RO for consideration of an additional theory of 
entitlement raised during the videoconference hearing.  As 
reflected in an April 2004 supplemental SOC (SSOC), the RO 
continued the denial of the claim for an earlier effective 
date; hence, the veteran's claim is again before the Board.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In February 2, 1989, the RO granted service connection 
and assigned an initial noncompensable disability rating for 
sinus disability, effective September 15, 1988.  

3.  The veteran did not appeal the February 2, 1989, rating 
decision.  

4.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO on February 2, 1989, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.  

5.  On February 19, 1998, the RO received a statement from 
the veteran that constitutes an informal claim for a higher 
rating for his service-connected sinus disability.  

6.  Prior to February 19, 1998, there was no pending claim 
pursuant to which a 10 percent rating for service-connected 
sinus disability could have been granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 
1998, for the award of a 10 percent evaluation for a service-
connected sinus disability, to include on the basis of clear 
and unmistakable error (CUE) are not met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(a) and (b), 3.150(a), 3.151, 3.159, 3.400 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim for an effective prior to February 19, 1998, date for 
the award of a 10 percent rating for a service-connected 
sinus disability lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) ("Because [the veteran] has no legal entitlement to 
an earlier effective date, there is no need to address 
whether section 5103(a) notice was required and provided in 
this case."); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The Board notes also notes that, in this case, the claim for 
an earlier effective date also involves an allegation of CUE 
in a prior rating action.  Given the parameters of the law 
surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA likewise are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A 
claim based on CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178- 179.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.  Nonetheless, the Board finds that, because the 
veteran has been notified of the laws and regulations 
governing CUE claims and reasons for the denial of the claim 
(based on the allegation of CUE), and all relevant evidence 
has been associated with the record, any pre-VCAA duties to 
notify and assist pertinent to this aspect of the claim on 
appeal also have been met.  

Hence, the claim on appeal is ready to be considered on the 
merits.  

II.  Analysis

As indicated above, in the February 2, 1989, rating decision 
at issue, the RO granted service connection and assigned a 
noncompensable rating for sinus disability, effective 
September 15, 1988, the date of the veteran's original 
application for compensation.  The veteran did not appeal the 
assigned rating.  Hence, unless one of the exceptions to 
finality applies, that decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

The veteran seeks an earlier effective date for the award of 
the 10 percent rating for sinus disability on the basis of 
error in the RO's award of an initial noncompensable rating 
for that disability.  In this respect, the veteran alleges 
that the severity of his sinus condition in 1988, as compared 
to 1998, was the same, and that the RO did not properly 
evaluate the medical evidence of record at the time of the 
February 2, 1989, rating decision.  Thus, as a means of 
establishing CUE, the veteran is contending that the February 
2, 1989, rating decision was clearly and unmistakably 
erroneous.  The Board notes that a finding of CUE would 
vitiate the finality of the February 2, 1989, rating 
decision.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.  A 
finding of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, 
the United States Curt of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Clear and unmistakable error is a very specific and rare kind 
of "error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40,43-44 
(1993).  

The RO's decision reflects its consideration of findings 
reported in the veteran's service medical records, treatment 
records from Morton Hospital dated in November and December 
1985, as well as an October 1988 VA examination report.  

In particular, the October 1988 VA examiner noted the 
veteran's reported history of a turbinectomy in November 
1985, and a diagnosis on X-ray of a cyst in the right 
maxillary sinus in September 1988.  During the examination, 
the veteran was noted to complain of pressure sensation in 
the bilateral infraorbital region for five to six months.  
Clinical evaluation revealed no cervical adenopathy or sinus 
tenderness.  In the February 2, 1989, rating decision, the RO 
awarded a noncompensable evaluation based on the lack of 
complaints of nasal blockage and the lack of objective 
findings of cervical adenopathy or sinus tenderness.  

The Board finds that the evidence before the RO at the time 
of the February 2, 1989, rating decision reasonably supports 
the decision, and that the decision reached was consistent 
with extant governing legal authority.  Under 38 U.S.C.A. 
§ 355 (West 1988) (now 38 U.S.C.A. § 1155 (West 2002)), 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (1988 and 2004).  

The veteran has not offered any other specific allegations as 
to why the February 2, 1989, decision was CUE other than the 
RO improperly considered the medical evidence that was of 
record at that time.  

Under these circumstances, the Board finds that the veteran 
simply has not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.  As noted above, CUE must 
involve more than simple disagreement over how the facts were 
weighed.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
314.  

Accordingly, the Board concludes that the February 2, 1989, 
rating decision, in which the RO granted service connection 
and assigned an initial noncompensable rating for  sinus 
disability was not clearly and unmistakably erroneous; hence, 
38 C.F.R. § 3.105(a) provides no basis for assignment of an 
earlier effective date in this case.  

As regards the representative's request that VA also consider 
the provisions of 3.105(b), governing revision of decisions 
on the basis of difference of opinion, the Board points out 
that, unlike section 3.105(a), 3.105(b) includes no language 
relevant to the date of the revised decision.  Moreover, as 
explained below, consideration of that regulatory provision 
in light of the legal authority governing effective dates 
provides no basis for allowance of the claim.   

Under the applicable criteria, the effective date of an 
original award of compensation is the day after the veteran's 
discharge from service, if a claim is received within one 
year after separation from active duty; otherwise, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

In this case, while the veteran has contended that the 
effective date for assignment of the 10 percent awarded for 
his service-connected sinus disability should be from his 
date of discharge on April 14, 1987, clearly, he does not 
allege, and the record does not reflect, that the veteran 
filed a claim for service connection for sinus disability 
within one year of his discharge from service.  Indeed, the 
record reflects that the veteran filed an original claim for 
compensation in September 15, 1988; hence, that date is the 
earliest conceivable date for assignment of an effective date 
for the award of compensation in this case.  The Board notes, 
however, that there is no pending claim prior to the 
veteran's February 19, 1998 claim for increase-to 
particularly include the September 15, 1998 original claim-
pursuant to which the 10 percent rating for sinus disability 
could be assigned.  

As indicated above, the veteran did not appeal the initial 
February 2, 1989, rating decision and that decision did not 
involve CUE; hence, that decision finally resolved the 
veteran's original claim for service connection.  Moreover, 
the veteran has not alleged, and the record (to include 
medical evidence associated with the claims file) does not 
reflect that, prior to the February 19, 1998 claim for 
increase, there was any correspondence from or action by the 
veteran that can reasonably be construed as indicating intent 
to file a claim for an increased (compensable) rating for 
service-connected sinus disability prior to February 19, 
1998.  As such, there clearly is no legal basis for 
assignment of an earlier effective date in this case.  See 
38 C.F.R. § 3.400(o)(2).  

In reaching this conclusion, the Board has also taken into 
consideration the veteran's contention that an earlier 
effective should be assigned based on 38 C.F.R. § 3.105(b), 
for difference of opinion.  As reflected in an April 2004 
supplemental SOC (SSOC), the RO has addressed this assertion.  
However, regardless of whether the grant of a 10 rating in 
this cases represents a revision of the 1989 decision 
assigning the initial noncompensable rating on the basis of 
difference of opinion, the Board emphasizes that 38 C.F.R. § 
3.400(h)(2) clearly provides that after a decision has become 
final, the effective date assigned should the date of receipt 
of the claim to reopen.  In this case, as noted above, it is 
clear that no earlier application or other correspondence 
that may be considered a claim for increase was received in 
the interim between the final February 2, 1989, rating 
decision that assignment an initial noncompensable rating for 
sinus disability, and the February 19, 1998, correspondence 
from the veteran requesting an increase in rating.  Thus, 
February 19, 1998, is the earliest effective date that may be 
assigned for the award of that increase in rating.

As a final note, the Board points out that, in a May 2004 
statement, the veteran questioned whether " . . .VA [can] 
prove without a doubt that a correspondence was sent to me at 
my correct address after I was denied back in 1988 [sic]."  
A review of the claims file reflects a March 1989 letter from 
the RO to the veteran notifying him of the February 1989 
rating decision.  The notice was sent to the veteran's then 
current address of record.  

Notwithstanding the veteran's assertion, the Board points out 
that there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented to 
rebut the presumption of regularity.  For example, the claims 
file does not reflect that the United States Postal Service 
returned the notice letter as undeliverable.  As such, the 
Board presumes that the March 1989 notice letter regarding 
the RO's February 1989 rating decision was sent to the 
veteran, at his then current address of record, and was 
eceived by him.    

Under the circumstances, the Board must conclude that the 
record presents no legal basis for assignment of an effective 
date earlier than February 19, 1998, for the award of the 10 
percent rating for service-connected sinus disability, and 
the claim must be denied.  Where, as here, the law, and not 
the evidence, is dispositive, the appeal must be terminated 
or denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

ORDER

An effective date prior to February 19, 1998, for the award 
of a 10 percent rating for service-connected sinus 
disability, to include on the basis of CUE and/or difference 
of opinion, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


